IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-31044
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BRIAN D. ROSS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 99-CR-42-ALL-B
                       --------------------
                           May 29, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brian D. Ross, federal prisoner #03211-095, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for

reduction of his sentence for illegally possessing a firearm in

violation of 18 U.S.C. § 922(g)(1).    Ross contends that Amendment

591 to the sentencing guidelines retroactively applies to bar the

calculation of his sentence based on conduct beyond his offense

of conviction.    Ross asserts that his base offense level was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31044
                                -2-

improperly calculated based on his purported possession of more

than five grams of cocaine base and that the district court

violated his constitutional rights, including his right against

double jeopardy, by increasing his base offense level by two

levels for possession of a firearm.

     18 U.S.C. § 3582(c)(2) permits a district court to reduce a

term of imprisonment when it is based upon a sentencing range

that has subsequently been lowered by an amendment to the

sentencing guidelines, if the reduction is consistent with the

policy statements issued by the Sentencing Commission.   United

States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).

The applicable policy statement is U.S.S.G. § 1B1.10, which

provides that the court should consider the term of imprisonment

it would have imposed had certain amendments, including Amendment

591, been in effect at the time of sentencing.   Id.; U.S.S.G.

§ 1B1.10(c), p.s.

     Nothing in Amendment 591 requires that the sentencing

guidelines be applied any differently than they were at Ross’

sentencing.   As required by Amendment 591, the district court

applied U.S.S.G. § 2K2.1, the guideline section identified in the

Statutory Index as applicable to an 18 U.S.C. § 922(g) offense.

Amendment 591 does not bar either the district court’s

application of the U.S.S.G. § 2K2.1(c)(1)(A) cross-reference or

its consideration of Ross’ relevant conduct of drug possession in

applying that cross-reference.   Furthermore, Ross’ assertion that
                            No. 01-31044
                                 -3-

his constitutional rights were violated because his base offense

level was increased by two levels based on his possession of a

firearm has no relation to Amendment 591 or any other sentencing

guidelines amendment.

     In light of the foregoing, Ross has failed to establish that

his sentence was based upon a sentencing range that has

subsequently been lowered by an amendment to the sentencing

guidelines.   See Gonzalez-Balderas, 105 F.3d at 982.   Ross’

claims therefore do not implicate 18 U.S.C. § 3582(c)(2), and the

district court lacked the authority to reduce Ross’ sentence

pursuant to that statute.    See United States v. Lopez, 26 F.3d
512, 515 & n.3 (5th Cir. 1994).   The district court’s judgment

denying Ross’ motion for reduction of sentence is AFFIRMED.